Title: Editorial Note: Declaration of the Causes and Necessity for Taking Up Arms
From: 
To: 


                        Declaration of the Causes and Necessity for Taking Up ArmsEditorial Note
                        The Declaration of the Causes and Necessity for Taking Up Arms was one of several addresses issued by Congress in the summer of 1775 with the object of justifying to the American people and to the world the necessity for armed resistance. The authorship of this Declaration was the subject of a needless and largely fruitless controversy throughout the nineteenth century. These facts make it necessary to present all known texts of the Declaration and to provide particular comment on the question of authorship.
                        On 23 June, two days after Jefferson’s arrival in Philadelphia, Congress resolved “That a Committee of five be appointed to draw up a declaration, to be published by General Washington, upon his arrival at the camp before Boston. That the committee consist of the following members, viz: Mr. J[ohn] Rutledge, Mr. W[illiam] Livingston, Mr. [Benjamin] Franklin, Mr. [John] Jay, and Mr. [Thomas] Johnson.” On the following day, 24 June, the committee reported the draft of a declaration, said to have been written by John Rutledge. No copy of this draft is known to be in existence. After some debate, this draft was postponed for further consideration to Monday, 26 June. On that day it was recommitted, and John Dickinson and Thomas Jefferson were added to the committee. Then followed a delay of about two weeks, caused by Dickinson’s unwillingness to accept Jefferson’s draft. With that draft before him, however, Dickinson produced a draft which the committee reported to Congress on 6 July, and on the same day it was approved with slight modification. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., ii, 101–2, 105–8, 127; see also note on Document iv, below.)
                        Apparently the first public statement made respecting the authorship of the Declaration was that of John Dickinson in 1801 in a prefatory statement to the two-volume edition of his works published in that year, in which the Declaration and several other addresses and petitions are alluded to as having “always been ascribed to the pen of Mr. Dickinson” (Political Writings of John Dickinson, Wilmington, 1801, ii, 1; this work was supervised by Dickinson himself). In a letter to John Marshall concerning another address in these volumes, Dickinson made a general statement applicable to the Declaration of Causes and other pieces therein: “I must be guilty of the greatest baseness if, for my  credit, I knowingly permitted writings which I had not composed to be publicly imputed to me, without a positive and public contradiction of the imputation. This contradiction I never have made, and never shall make, conscious as I am, that every one of those writings was composed by me” (G. H. Moore, Suum Cuique: John Dickinson, the Author of the Declaration on Taking Up Arms in 1775, N.Y., 1890, p. 23). Curiously, John Dickinson did not engage in correspondence with Jefferson until the year Dickinson’s Political Writings was published, but thereafter there was a cordial if somewhat reserved exchange between the two. Nevertheless, despite the fact that Jefferson and every member of his cabinet subscribed to Dickinson’s volumes, the subject of his writings was never referred to in the letters that are extant. It is difficult to imagine that Jefferson did not notice Dickinson’s claim to authorship of the Declaration on the first page of the second volume.
                        Jefferson himself made two statements about the authorship of the Declaration. The first of these was written on the verso of the last leaf of what is here referred to as Jefferson’s Fair Copy for the Committee (Document ii, below; see descriptive note thereon). There can be little room for doubt that this is the earlier of his two statements, as it is certainly the more accurate. The date at which Jefferson wrote that the committee desired Dickinson “to retouch” his own draft cannot be established, but it is very unlikely that it was written in 1775. It was probably written before Dickinson’s Political Writings appeared in 1801 and was certainly written many years before Jefferson’s second statement about the authorship of the Declaration. A plausible guess is that it was written in 1783, for in that year Jefferson had his first approximation of leisure, during which time he went over many of his early Revolutionary documents, including the Declaration of Independence and his Notes of Proceedings in Congress, 7 June to 1 Aug. 1776, making copies of some, endorsing others, jotting down brief commentaries on still others. Whatever the date of composition, the important fact about this statement is that it remained unpublished until 1892, when P. L. Ford included it in his edition (Ford, i, 463). Because of this, Jefferson’s second statement, made in his Autobiography begun in 1821, has been more widely quoted and accepted by historians. This statement, made from memory when Jefferson was about 78 years of age, was first published by Randolph in 1829. It was first employed by a biographer in 1837, when George Tucker made use of it in his Life of Thomas Jefferson. From that time until the present it has been accepted by a long line of historians, including Parton, Randall, Bancroft, and others. Unfortunately, Jefferson’s second statement is so demonstrably erroneous as to raise interesting questions concerning the origins of the claim in his own mind.
                        This second statement reads in part: “I prepared a Draught of the Declaration committed to us. It was too strong for Mr. Dickinson. He still retained the hope of reconciliation with the mother country, and was unwilling it should be lessened by offensive statements. He was so honest a man, and so able a one that he was greatly indulged even by those who could not feel his scruples. We therefore requested him to  take the paper and put it into a form he could approve. He did so, preparing an entire new statement, and preserving of the former one only the last 4. paragraphs and half of the preceding one. We approved and reported it to Congress who accepted it” (Ford, i, 463–4).
                        It was this statement about the last four and a half paragraphs that historians throughout the nineteenth century accepted in preference to the claims of Dickinson. However, in 1882 G. H. Moore read a paper before the New-York Historical Society in which he announced the discovery of the original composition draft by Dickinson of the Declaration of Causes. Moore expanded this paper and published it privately in 1890 under the title already cited, including in this publication an excellent facsimile of the draft (see Document iii, below). The fact that this manuscript bore all the customary evidences of original composition led Moore and others to deny that Jefferson’s draft had any influence over it; certainly the erasures, interlineations, and marginalia gave every appearance of being an original rather than a collaborative composition. George Bancroft, forsaking the error into which Jefferson’s errant memory had led him, was only the most prominent of those to embrace the new error advanced by Moore. In the final revision of his History of the United States he declared: “Of this paper, the author from the first word to the last was Dickinson” (Author’s Last Revision, 1891, iv, 237–8; see Stillé, Life and Times of John Dickinson, p. 161).
                        As is readily to be seen by a comparison of the following drafts of the Declaration, both Jefferson’s autobiographical statement about the last four and a half paragraphs and Dickinson’s claim of 1801, together with the more extreme claims of Moore, Bancroft, Stillé, and others, are erroneous. From these drafts it is possible to reconstruct, with some degree of plausibility, the course of the Declaration in committee and to assess the conflicting claims to authorship. In the absence of the Rutledge draft we can only conjecture what influence it may have had over Jefferson’s draft. At least one member of the committee, William Livingston, regarded both as having the same qualities: “Both had the faults common to our Southern gentlemen. Much fault-finding and declamation, with little sense or dignity. They seem to think a reiteration of tyranny, despotism, bloody, &c., all that is needed to unite us at home and convince the bribed voters of North of the justice of our cause” (to William Alexander, 4 July 1775; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., ii, 128). Jefferson’s composition draft, like that by Dickinson, is marked up, crossed out, and interlined. Yet, despite this fact, and despite Livingston’s comparison of the two drafts, it is probable that Jefferson made a fresh start.
                        The statement endorsed by Jefferson on the Fair Copy of his draft (see note on Document ii) indicates that “on a meeting of the committee” Dickinson made objections. It seems more likely, however, that Jefferson submitted his Fair Copy to Dickinson before submitting it to the committee; at least it is certain that Dickinson in his own handwriting made some corrections in the phraseology of the text and appended several queries as to the advisability of adding other points to the report. Jefferson then took these suggestions under advisement, rejecting all of the suggested additions and accepting one or two of Dickinson’s minor changes of phrasing.
                        
                        It is quite likely that Jefferson then prepared another fair copy for the committee. His disinclination to incorporate any of the suggested additions or to accept all of the minor changes in phraseology made by Dickinson may have led him to make another draft, and this draft, if one was in fact made, may have been that used by Dickinson in his revision. At any rate, the committee reached some sort of impasse, and Dickinson was called upon to prepare another text. Jefferson’s first comment asserted less and his second comment asserted more than Dickinson actually did: the Dickinson draft was more than a “retouching” of the Jefferson text and it was less than “an entire new statement.” It can best be described as a revision of the Jefferson draft. The final text of the Declaration as adopted by Congress was, therefore, the result of a collaboration on the part of the two men, however unwilling each was to accept the work of the other. How Jefferson ever came to think that Dickinson had tacked four and a half paragraphs of his draft onto an entirely new statement must remain inexplicable except in terms of an errant memory.
                        The general conclusion reached by Jefferson himself and by most historians is one that reflects a common appraisal of the two men rather than an exact comparison of their respective contributions to the text of the Declaration. Jefferson’s radicalism and Dickinson’s conservatism, as generally understood, have been the touchstones by which the Declaration has been judged. The result has been less than justice to either in respect to the authorship of one of the most popular of all state papers of the early days of the Revolution. Their respective contributions can best be judged, both stylistically and in substance, by considering what Dickinson rejected, what he added, and in what manner he altered Jefferson’s words.
                        It is apparent at a glance that Dickinson followed the outline and structure of Jefferson’s draft, occasionally copying long passages almost verbatim in the beginning, middle, and end of the text. It is apparent, too, that, far from softening Jefferson’s words, Dickinson actually went further in severity. Stylistically, Dickinson both harmed and improved upon Jefferson. Jefferson’s preamble, stating the fact of usurpation of power by Parliament and an attempt to enforce by arms what could not be done by right or law, is simple, straightforward, and direct. Dickinson’s opening sentence is extraordinarily complex and involved, and his whole prefatory statement requires much more than twice the number of words that Jefferson used to say the same thing. The author of The Rights of Great Britain Asserted (4th edn., London, 1776, p. 2–3) made his initial attack on this “involved period, which either contains no meaning, or a meaning not founded on the principles of reason.” In respect to substance, this criticism applies equally to the drafts by Jefferson and Dickinson, but in respect to style there can be no doubt that Dickinson’s opening is much more of an “involved period” than Jefferson’s. Yet it was Dickinson who contributed the bold and quotable words toward the close of the document: “Our cause is just. Our union is perfect. Our internal resources are great, and, if necessary, foreign assistance is attainable.” This is not the language of one who is intent  upon watering down a statement; it is daring and threatening, and its rhythm and terseness admirably suited it to the purpose at hand.
                        In the development of the Declaration, devoted to an explanation of the origin of the colonies, their establishment of “a residence for civil & religious freedom,” their growth, and their contribution to the wealth and power of the British Empire, Jefferson conceded that in the past the colonies had occasionally, from warmth of affection, acquiesced in some assumptions of power by Parliament in legislating for the colonies. The concession is a tribute to his historical accuracy and to his sense of justice, but forensically it was a serious admission. Dickinson followed the maxim of the hustings: attack everything and admit nothing. He therefore omitted the concession that Jefferson had made. In the same part of the Declaration Dickinson gave an apparent indication of his unwillingness to accept Jefferson’s theory of imperial relations: that is, colonies arranged “by charters of compact under the same common king, who thus completed their powers of full and perfect legislation and became the link of union between the several parts of the empire.” Dickinson changed this to read: “Societies or governments, vested with perfect Legislatures, were formed under Charters from the Crown, and an harmonious Intercourse was established between the Colonies and the Kingdom from which they derived their Origin.” Jefferson’s statement is a more forthright assertion of the doctrine he had set forth in the Summary View and one that was rapidly coming to be accepted in America. Dickinson’s revision of Jefferson’s statement was, to say the least, ambiguous. The term “perfect Legislatures” implied agreement in substance with Jefferson. The term “Charters from the Crown,” however, was rather inconsistent with a later revision of Jefferson’s text. At another point Jefferson had used the phrase “secured by charters on the part of the crown and confirmed by acts of it’s own legislature.” Dickinson altered this to read: charters “secured by Acts of its own Legislature solemnly confirmed by the Crown.” Both statements inferentially were inconsistent with Jefferson’s interpretation of the imperial constitution, though technically Jefferson was more correct. In conceding Parliament an authority to participate in the granting of charters, both made some concession to Jefferson’s theory, with Jefferson placing more emphasis upon the crown and Dickinson placing more upon the Parliament. In short, it would seem to be too much to say that Dickinson categorically rejected Jefferson’s theory of imperial relations; it appears to be closer to the truth to say that he softened the blunt expression of it, partially obscuring the meaning in doing so.
                        Dickinson’s chief departures from the Jefferson text are the following: (1) his tribute to Pitt, who publicly declared that the colonies had materially assisted in winning the late war with France; (2) his elaboration of Jefferson’s list of the “new legislation” (which in Dickinson’s more severe phrase becomes “the pernicious Project”); for example, Dickinson added to Jefferson’s list the charges of exempting “murderers of colonists” from legal trial and of quartering soldiers on the colonists in time of peace; (3) the account of the treatment of the Petition to the Crown of 1774; (4) the mention of the Address of the  Lords and Commons declaring Massachusetts in a state of rebellion; (5) the proposal of Lord North “to extort from us, at the point of the Bayonet, the unknown sums that should be sufficient to gratify, if possible to gratify, ministerial Rapacity…”; (6) the charge that Governor Carleton was engaged in instigating Canadians and Indians to attack the colonists. These are all additions to Jefferson’s text; nothing of importance in the corresponding parts of Jefferson’s draft is omitted by Dickinson. It will be readily seen that the most significant of these additions are precisely those that Dickinson had suggested to Jefferson (see queries written by Dickinson on the last page of Document ii).
                        From the foregoing it is apparent that the impasse reached in committee between 26 June and 6 July cannot be ascribed, as has generally been done by historians and was, indeed, done by Jefferson himself, to the fact that Jefferson proposed a radical declaration that seemed to close the door to conciliation and that Dickinson weakened and modified this bold proclamation in order to promote harmony and attempts at reconciliation. Such an interpretation no doubt coincides with the general opinion of the characters of the two men, but it does not coincide with the facts respecting the text of the Declaration. Both expressed hope for a restoration of harmony. Both declared merely the aim of resisting violence and not of intending something else. But whereas Jefferson employed a circumlocution (“we mean not in any wise to affect that union with them” and “we did not embody a soldiery to commit aggression on them”), Dickinson was blunt (“we mean not to dissolve that union” and “we have not raised armies with ambitious designs of separating from Great-Britain, and of establishing independent States …”). When Jefferson unveiled the implicit threat in these words, he was also less blunt than Dickinson: “That necessity must be hard indeed which may force upon us this desperate measure.” Dickinson’s comparable words were more suited to his bold mention of independence: “Necessity has not yet driven us into that desperate measure,” the words “not yet” carrying an ominous warning. In his appeal to pro-American Whigs in England, in his elaboration of Jefferson’s arguments, in his detailed account of the suffering of Americans in Massachusetts (“wives separated from husbands, children from parents …”), and in his closing affirmation of the justice of the American cause and the strength of its union, Dickinson helped make it both a more suitable and a more inflammatory Declaration. Jefferson’s refusal to accept Dickinson’s suggestions resulted in a stronger, not a weaker text. In the final analysis the differences in the Committee, instead of revolving around polarities of radicalism and conservatism, are reduced to issues of style and method of presentation between two of the great penmen of the Revolution. (For a more extended analysis, see Julian P. Boyd, “The Disputed Authorship of the Declaration on the Causes and Necessity for Taking Up Arms, 1775,” PMHBPennsylvania Magazine of History and Biography, 1877-, lxxiv [1950], 51–73.)
                        This series of documents is presented with literal fidelity, and all deletions and alterations are indicated so far as they can be discerned. In such heavily revised texts as Documents i and iii, particularly the latter, it is not possible, however, to render all the successive stages of revision satisfactorily in print.
                    